DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al (US Publication No. 2018/0175036) in view of Cheng et al (US Publication No. 2019/0312104) and Cappellani et al (US Publication No. 2013/0320455).


    PNG
    media_image1.png
    458
    339
    media_image1.png
    Greyscale

	Regarding claim 1, Ching discloses a stacked nanowire or nanosheet gate-all-around (GAA) device, comprising: a silicon substrate Fig 18A-18C, 210 ¶0019; stacked nanowires or nanosheets Fig 18A-18C, 316, located on the silicon substrate Fig 18A-18C, 210, wherein each of the stacked nanowires or nanosheets Fig 18A-18C, 316 extends along a first direction, and the stacked nanowires or nanosheets comprises a plurality of nanowires or nanosheets that is stacked Fig 18A-18C, 316; a gate stack Fig 18A-18C, 1016, surrounding each of the stacked nanowires or nanosheets, wherein the gate stack extends along a second direction Fig 17A-18C, first spacers Fig 17A-17C, 820 are located on two sidewalls of the gate stack, and the sidewalls are in the first direction of the gate stack Fig 17A-17C, 820; source-or-drain regions, located at two sides of the gate stack along the first direction Fig 17A-17C, 835 ¶0047-0050; and a Fig 18B; 

    PNG
    media_image2.png
    445
    264
    media_image2.png
    Greyscale


wherein a notch structure recessed inward is located between the stacked nanowires or nanosheets and the silicon substrate Fig 18B; and wherein the notch structure comprises an isolator that isolates the stacked nanowires or nanosheets from the silicon substrate ¶0043; wherein the isolator is an oxide ¶0043. Ching discloses all the limitations except for the forming of the notch structure by oxidation. 
Whereas Cheng discloses a structure comprises an isolator, the isolator is formed in the structure by oxidizing the structure and the isolator is configured to isolate the stacked nanowires or nanosheets from the silicon substrate Fig 10 ¶0047-0049. Ching and Cheng are analogous art because they are directed to semiconductor devices having nanosheets channel and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng because they are from the same field of endeavor.
Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the isolation structure of Cheng and incorporate the teachings of Cheng as an alternative method known in the art in forming an isolation structure. Ching and Cheng disclose all the limitations except the shape of the notch structure. 
Whereas Cappellani discloses wherein the notch structure comprises an isolator being an oxide, at least the middle part of the notch structure is oxidized tor form the isolator, the notch structure is pinched off by the isolator from the middle part of the notch structure ¶0063-0064 Fig 2A-4D. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the isolation structure of Ching and incorporate the teachings of Cappellani as an alternative shape and structure and since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Cappellani  is also silent on the height of the isolator. It would have been obvious to one having ordinary skill in the art a before the effective filing date of the claimed invention to modify the height of the isolator, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 
	Regarding claim 3, Ching discloses wherein each of the stacked GAA nanowires or nanosheets is made of Sii-yGey, and 0 < y < 1 ¶0025.
Regarding claim 20, Cappellani discloses wherein the whole notch structure is oxidized to form the spacer¶0063-0064 Fig 2A-4D.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al (US Publication No. 2018/0175036), Cheng et al (US Publication No. 2019/0312104) and Cappellani et al (US Publication No. 2013/0320455) and in further view of Cheng et al (US Patent No. 10,818, 559).
Regarding claim 4, Ching discloses all the limitations except for the silicon etched structure. Whereas Cheng (US Patent No. 10,818, 559) discloses a nanowire or nanosheet GAA device wherein: a silicon-etched structure is located between the silicon substrate and the notch structure, or a silicon-etched structure is located between the silicon substrate and the notch structure, and another silicon-etched structure is located between the gate stack and the notch structure Fig 7 and Fig 14. Ching and Cheng (US Patent No. 10,818, 559) are analogous art because they are directed to semiconductor devices having GAA device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ching because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ching et al (US Publication No. 2018/0175036), Cheng et al (US Publication No. 2019/0312104) and Cappellani et al (US Publication No. 2013/0320455) and in further view of Loubet et al (US Publication No. 2020/0105869).
Regarding claim 5, Ching discloses all the limitations except for the buffer structure. Whereas Loubet discloses a GAA device wherein: a strain-buffer structure is located between the silicon substrate and the notch structure, or a strain-buffer structure is located between the silicon substrate and the notch structure, and another strain-buffer structure is located between the gate stack and the notch structure; and wherein each of the strain-buffer structure and the another strain-buffer structure is made of Sii-zGez, and 0 < z < 0.8 Fig 2A, 204 ¶0066, 0070-0072. Ching and Loubet are analogous art because they are directed to semiconductor devices having GAA device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ching because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Ching and incorporate the teachings of Loubet to provide isolation and protecting to the nanosheets or nanowires during the etching step.

Response to Arguments
3/8/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument (Pages 8-10) that the prior art of record does not disclose the notch structure comprising an oxide, the examiner disagrees and finds the argument unpersuasive. Cappellani discloses an oxide notch structure as described in Fig 2A-4D, 212 and Paragraph 0063-0064. The notch structure is configured to isolate the channel from the substrate.

    PNG
    media_image3.png
    367
    581
    media_image3.png
    Greyscale

Although Cappellani was silent on the height of the isolator, it would have been obvious to one having ordinary skill in the art a before the effective filing date of the claimed invention to modify the height of the isolator, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966). Cheng on the other hand was relied on the oxidation process to form an isolation structure between nanostructure and the silicon substrate. Therefore the combination of Ching, Cheng and Cappellani disclose the above claimed limitations.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811